DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on September 5th, 2022 in response to the Non-Final Office Action mailed on June 13th, 2022.  Per Applicant's response, Claims 1-5 & 8-9 have been amended, while Claims 6 & 10-20 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-5 & 7-9 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Specification
The abstract of the disclosure was previously objected to for containing legal phraseology therein (i.e. “comprises”).  Applicant has provided the required corrections as required, thereby obviating the previous objection.

Claim Objections
Claims 3-4 & 6 were previously objected to for minor informalities. Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 3-4 are objected to because of the following informalities:  
Claim 3, line 6 should read “the front cover plate is assembled to the opening provided at the front end of the first main body portion”
Claim 4, lines 17-18 should read “the front cover plate is assembled to the opening provided at the front end of the first main body portion 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 & 8-9 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided some of the required corrections, but issues remain.
Claims 1-5 & 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transmission housing" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4, line 19 recites the limitation “a plurality of guide ribs are provided in each groove, and the plurality of guide ribs in each groove form a cooling water channel in a corresponding heat dissipating portion, and two ends of each cooling water channel are located at two opposite corners of a corresponding side of the first main body portion”; this limitation renders the claim indefinite.  At the outset, this limitation appears to conflict with the invention as depicted within Figure 3, rendering the required arrangement unclear.  In particular, Claim 4 recites that a plurality of guide ribs are provided “in each groove”.  However, a view of Figure 3 clearly shows that the groove 416 is formed by the guide ribs 418.  More particularly, Figure 3 clearly depicts six guide ribs 418 which form a meandering groove/channel 416.  In other words, the guide ribs 418 are not located in the groove 416, but rather, form the groove 416.  Stated another way, without the guide ribs 418, there would cease to be a groove 416.  Thus, when Applicant recites that the ribs 418 are provided in the groove 416, ambiguity arises as to the particular arrangement of the ribs and associated groove, rendering the claim indefinite.
	In the spirit of expeditious prosecution, the Examiner respectfully recommends that Applicant clarify the language of Claim 4 to instead recite “wherein a plurality of guide ribs form each groove, wherein forms a cooling water channel in a corresponding heat dissipating portion, and two ends of each cooling water channel are located at two opposite corners of a corresponding side of the first main body portion”.  Such clarifying language would overcome the current 112(b) rejection.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110159549 to Zhao.
	In regards to independent Claim 1, and with particular reference to Figures 1-14, Zhao discloses:

(1)	A pump assembly (Fig. 1; 100; “pump assembly”; para. 2) comprising: a motor assembly (11-12), the motor assembly including a motor shaft (11); a motor housing (13-15), the motor assembly received in the motor housing (Figs. 3-4); a transmission assembly (2) driven by the motor assembly (i.e. via shaft 11 and pinion gear 232; seen in Fig. 10); a pump (3) connected to the transmission assembly; and a pipe assembly (150, 140, 130, 2211, 2212, 4) connecting the motor housing and the pump (Figs. 1-14; paras. 45, 49, 52, 58-59); wherein at least two mutually independent heat dissipation portions (“upper and lower parts”; para. 42) are provided in the motor housing (as shown best in Fig. 5); wherein the transmission assembly (2) comprises an integrated transmission shaft (233, 234) being perpendicular to the motor shaft of the motor assembly (Fig. 10), an eccentric block (235) sleeved on the transmission shaft and connected to the pump assembly (Fig. 10), a small gear (232) sleeved on the motor shaft (Fig. 10), a large gear (231) sleeved on the transmission shaft and connected to the small gear (Fig. 10), and a bearing sleeved on a lower end of the transmission shaft under the large gear (not labeled, but clearly shown in Fig. 10, underneath large gear 231), the transmission shaft is rotatably mounted to the transmission housing (para. 47, 57).

In regards to Claim 2, the motor housing (13-15) includes a first main body portion (13), two side cover plates (131, 132; Fig. 4) and a front cover plate (15) assembled to the first main body portion (Fig. 3), and the transmission assembly is received in a transmission housing (2) (as seen in Figs. 8 & 10), the transmission housing includes a second main body portion (22) and an upper cover plate (21), the first main body portion and the second main body portion being firmly attached to one another (Fig. 1).
In regards to Claim 3, grooves (133) are provided on both sides of the first main body portion (13) (grooves/channels 133 are clearly shown in Fig. 4 on the left/right sides), openings (i.e. axial end openings of the first main body portion 13, seen in Figs. 3-4 & 10) are provided at the front and rear ends of the first main body portion to form a receiving space (the central circular space, seen in Fig. 3) for receiving the motor assembly (11, 12), each of is assembled to a corresponding groove to form a corresponding heat dissipating portion (the inner/outer cover plates 131, 132 are integrally formed with the grooves 133 and form the heat dissipating portions; see Fig. 4), and the front cover plate (2) is assembled to the front opening of the first body portion away from the transmission assembly (apparent in Fig. 1).
In regards to Claim 5, the second main body portion (22) is provided with a receiving space for receiving the transmission assembly (seen in Figs. 8-10) and three openings (left, right, and top openings are seen in Fig. 8) communicating (i.e. thermally and fluidly) with the receiving space (apparent in Figs. 8-10), wherein two openings (i.e. the left/right openings) of the three openings are respectively located at the front and rear ends of the second main body portion (Fig. 8), another opening (i.e. the top opening) of the three openings is located at the top of the second main body portion (Fig. 8), the opening at the front end of the second main body portion communicates (i.e. mechanically, fluidly, and thermally) with the opening at the rear end of the first main body portion (Fig. 10), and the upper cover plate (21) is used to close the opening at the top of the second main body portion (Fig. 8).
In regards to Claim 7, the pipe assembly includes a water inlet pipe (154) and a connecting pipe (4), and the motor housing is provided with a water inlet (150) and a water outlet (144), the pump is provided with a pump inlet (seen in Fig. 10), the water inlet pipe is connected to the water inlet of the motor housing (as clearly shown in Fig. 5), and the connecting pipe is connected to the water outlet of the motor housing and the pump inlet of the pump (as clearly shown in Fig. 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (applied above) in view of CN 103946544 to Jones (attached to previous office action).
In regards to Claim 8, Zhao discloses the pump assembly according to claim 1, wherein the pump includes a plunger (31) connected to the transmission assembly (as shown in Fig. 10) and a plunger cavity for receiving the plunger (a plunger cavity/cylinder is formed by pump body 32, as shown in Figs. 10-11), and the plunger includes a connecting portion (i.e. right end/tip) connected to the transmission assembly (as shown in Fig. 10), a main body portion (i.e. central portion, as shown in Fig. 10) and a head portion (i.e. left end/tip, as shown in Fig. 10), and a first annular groove is located at a position of the main body near the head (as seen in Fig. 11, an annular grooves is formed to receive a piston seal).  However, Zhao does not further disclose that the plunger is provided with a plastic plug blocking the opening extending from the head to the main body portion.
Jones remedies this deficiency.  Jones discloses a piston (20; Figs. 5a-5b) for an injection fluid pump, wherein the piston reciprocates within a cylinder (30).  Jones go on to disclose that the plunger is provided with a plastic plug/barrier (10; “barrier portion can be made of a plastic material”; para. 65) blocking the opening extending from the head to the main body portion (Fig. 5a), as well as a first annular groove (formed within lip 13; Fig. 7) is located at a position of the main body near the head (i.e. to receive tip seal 15; Fig. 7).  Jones makes clear that with his plastic barrier 10 and associated seal 15, good sealing contact is continuously maintained between the piston body and the cylinder (para. 71) while also reducing frictional force between the piston and cylinder (paras. 76-77).  Therefore, to one of ordinary skill desiring a piston with improved sealing and reduced frictional losses, it would have been obvious to utilize the techniques disclosed in Jones in combination with those seen in Hirano in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Zhao’s piston with the piston structure taught in Jones in order to obtain predictable results; those results being a piston that provides more reliable sealing and reduced frictional losses.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (applied above) in view of US 6,592,336 to Hirano (applied in previous office action).
In regards to Claim 9, Zhao discloses that the motor is a brushless DC motor (para. 38) and that the transmission housing is cylindrical (apparent in Figs. 7-9).  However, Zhao does not disclose that the motor housing is a cuboid (Zhao instead discloses a cylindrical motor housing).
However, as noted in the previous office action, Hirano discloses another fluid pump assembly (Fig. 1; “hydraulic pump”; Abstract) comprising: a motor assembly (4, 5, 7), the motor assembly including a motor shaft (4); a motor housing (1, 3), the motor assembly received in the motor housing (Fig. 1); a transmission assembly (the swash plate transmission seen in Fig. 12) driven by the motor assembly (i.e. via shaft 4; seen in Fig. 12); a pump (6; “pump unit’; col. 4, line 64) connected to the transmission assembly; and a pipe assembly (10a-10d, 11, 13) connecting the motor housing and the pump (Figs. 1-2; col. 5, lines 16-21; col. 5, line 65 — col. 6, line 7; col. 6, line 59 — col. 7, line 9); wherein at least two mutually independent heat dissipation portions (10a-10d) are provided in the motor housing (Fig. 2).  Hirano clearly shows that his motor housing is a cuboid (Figs. 1-2) and provides the same motor cooling functionality as Zhao’s cylindrical motor housing.  As such, Zhao discloses the claimed invention except that his motor housing is cylindrical instead of a cuboid.  Hirano shows that a cuboid shaped motor housing is an equivalent structure known in the art of motor cooling.  Therefore, because these two motor housing shapes were art-recognized equivalents at the time the invention as made, one of ordinary skill in the art would have found it obvious to substitute a cuboid shaped motor housing for Zhao’s cylindrical motor housing.

Allowable Subject Matter
Claim 4 is found to be provisionally allowable, pending Applicant’s correction of the corresponding claim objections and 112(b) rejections noted above.  Applicant should note that no claim(s) can be properly allowed until each and every corresponding objection and rejection has been overcome by Applicant.
Conclusion
Applicant's amendments filed on September 5th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC